1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,550

10 ENRIQUE GUMORO VEGA,

11          Defendant,

12 and

13 IN RE PEDRO PINEDA,

14          Attorney-Appellant.

15 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
16 Stephen Bridgforth, District Judge

17 Gary K. King, Attorney General
18 Santa Fe, NM

19 for Appellee

20 Law Office of Bernadette Sedillo
21 Bernadette Sedillo
22 Las Cruces, NM

23 for Appellant
1                           MEMORANDUM OPINION

2 CASTILLO, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary dismissal has been filed,

5 and the time for doing so has expired.

6       Dismissed.

7       IT IS SO ORDERED.



8                                          ___________________________________
9                                          CELIA FOY CASTILLO, Judge

10 WE CONCUR:




11 __________________________________
12 JONATHAN B. SUTIN, Judge




13 __________________________________
14 LINDA M. VANZI, Judge




                                             2